Exhibit 99.2 MAGNOLIA SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Financial Statements: Report of Independent Registered Public Accounting Firm 1 Balance Sheet as of September 30, 2009 (unaudited) and December 31, 2008 2 Statements of Operations For the Nine Months Ended September 30, 2009 and Period January 8, 2008 (Inception) through September 30, 2008 and the Period January 8, 2008 (Inception) through September 30, 2009 (unaudited) 3 Statements of Changes in Stockholders’ Equity (Deficit) For the Period January 8, 2008 (Inception) through September 30, 2009 (unaudited) 4 Statements of Cash Flows For the Nine Months Ended September 30, 2009 and Period January 8, 2008 (Inception) through September 30, 2008 and the Period January 8, 2008 (Inception) through September 30, 2009 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Report of Independent Registered Public Accounting Firm To the Directors of Magnolia Solar, Inc. We have reviewed the accompanying balance sheet of Magnolia Solar, Inc. (the "Company") as of September 30, 2009, and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the nine months ended September 30, 2009 and period January 8, 2008 (inception) through September 30, 2008 as well as the period January 8, 2008 (inception) through September 30, 2009 for the statements of operations, stockholders’ equity (deficit) and cash flows. These interim financial statements are the responsibility of the Company's management. We conducted the reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has sustained operating losses and capital deficits that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/KBL,
